
	
		II
		112th CONGRESS
		1st Session
		S. 72
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Baucus (for himself,
			 Mr. Reid, Mr.
			 Brown of Massachusetts, Mr. Brown of
			 Ohio, Mr. Begich,
			 Mr. Cardin, Ms.
			 Landrieu, Mr. Nelson of
			 Nebraska, Ms. Stabenow,
			 Mr. Schumer, Ms. Klobuchar, Mrs.
			 Shaheen, Mr. Menendez,
			 Mr. Rockefeller,
			 Ms. Cantwell, Mr. Manchin, Mr.
			 Coons, and Mr. Franken)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the expansion of information reporting
		  requirements for payments of $600 or more to corporations, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Paperwork Mandate
			 Elimination Act of 2011.
		2.Repeal of
			 expansion of information reporting requirementsSection 9006 of the Patient Protection and
			 Affordable Care Act, and the amendments made thereby, are hereby repealed; and
			 the Internal Revenue Code of 1986 shall be applied as if such section, and
			 amendments, had never been enacted.
		
